Citation Nr: 1132179	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and post traumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Whether the Veteran's countable income is excessive for purposes of nonservice-connected pension benefits between July 1, 2006 and February 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Los Angeles, California, which denied reopening of a claim for an acquired psychiatric disability, to include bipolar disorder and PTSD.  The issue of entitlement to pension benefits arises from a July 2006 decision of the RO adding the Veteran's wife to his award effective August 1, 2005, and discontinuing the award as of July 1, 2006, due to excessive income.

The RO reestablished pension benefits based on income changes in a July 2009 decision, effective February 1, 2009.  The Veteran did not disagree with this action.  Thus, the remaining period on appeal is from July 1, 2006, to February 1, 2009.  

The Board has recharacterized the Veteran's claim for service connection for an acquired psychiatric disability.  The Veteran has made a variety of claims for a nervous disorder, bipolar disorder, PTSD and anxiety.  The Veteran has also borne a variety of diagnoses in that time.  When a veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Board has recharacterized the disability, this does not affect the procedural posture as the Veteran has been previously and finally denied on all the diagnoses.  This will be discussed in greater detail below.  

The Veteran also appealed the continuation of a noncompensable disability rating for scars of the left wrist and shoulder.  The Veteran withdrew his appeal in June 2009 in a signed writing.  The Veteran has not addressed the rating since that time.  The Board concludes that no valid appeal remains as to the issue and the Board will not address it further.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A transcript has been associated with the file.

The issues of service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, and whether the Veteran's income was excessive for VA pension benefits between July 1, 2006, and February 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2002 RO rating decision, of which the appellant was notified in February 2002, denied the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability.

2.  Additional evidence received since the February 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, denying the claim of service connection for acquired psychiatric disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received for the claim of entitlement to service connection for an acquired psychiatric disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As will be discussed below, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  See 38 C.F.R. § 3.156(a).  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The Veteran has been denied service connection for an acquired psychiatric disability repeatedly.  The Veteran was denied service connection for a nervous condition in October 1973, reopening was denied in January 1984 and service connection for PTSD was denied in a May 1998 rating decision.  The Veteran was most recently denied reopening of the claim for service connection for a nervous condition in a February 2002 rating decision.  The Veteran was provided notice of the decision and his procedural and appellate rights in February 2002.  The Veteran did not respond within one year.  The February 2002 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The February 2002 rating decision denied reopening of the claim on the basis that the Veteran had been seen for a January 2002 VA examination which resulted in no diagnosis.  The examiner indicated that the Veteran was a poor historian who could not provide any detailed description of any stressors that may have occurred during service.  The examiner indicated that the Veteran had a personality disorder, concurring with the prior examinations contained in the claims file.  

Since the February 2002 rating decision, additional VA treatment records have been received.  This records show diagnoses of PTSD and bipolar disorder.  The Board assumes that the diagnosing doctor was able to extract a coherent stressor account from the Veteran in assigning that diagnosis.  There is, however, no description of the stressor in the records in the claims file.  New evidence that would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, and at least trigger the Secretary's duty to assist by providing a medical opinion may be found material for reopening purposes.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The change in diagnosis at least would trigger the need for a new VA examination to determine the etiology of the diagnosed psychiatric disabilities.  The Board finds that new and material evidence has been received.  Reopening is warranted.  

ORDER

The appeal to reopen the claim for service connection for an acquired psychiatric disability is granted; the appeal is granted only to the extent of reopening.


REMAND

The Board must remand the Veteran's service connection claim for an acquired psychiatric disability for additional development.  

The Veteran has been receiving Social Security Administration (SSA) disability benefits since 2001.  The Veteran requested that his records be associated with the claims file.  After multiple requests from the RO were ignored, the SSA provided records in December 2008.  A handwritten note on the fax response indicates that the records sent belonged to another person, not the Veteran.  For reasons that are not clear, the RO failed to follow-up with another request for the Veteran's records.  VA is obligated to obtain these records.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's medical records indicate a current diagnosis of PTSD and bipolar disorder.  The Veteran's service treatment records show that he had psychiatric evaluations and treatment resulting in a diagnosis of a personality disorder.  The Veteran currently claims the PTSD and bipolar disorders as a result of service.  This is in conflict with the VA examination of record.  The conflict must be resolved.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

The Board notes that the PTSD diagnosis has not been on the basis of any particular stressor.  In testimony before the undersigned, the Veteran reported a stressor of recovering bodies from the water while in the Coast Guard in 1970.  The Veteran's account was not specific enough to allow for a unit records search.  See M21-1 MR Part IV.ii.D.14.d.  Should the Veteran be diagnosed with PTSD as a result of an inservice stressor and the information developed in the VA examination allows for a records search, the RO should complete a stressor verification search through the appropriate agency.  

The Board must also remand the question of whether the Veteran's income was excessive for the period between July 1, 2006, and February 1, 2009.  The Veteran has been pursuing the service connection for an acquired psychiatric disability since 2005.  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  Certain expenses may be deducted, or "excluded," from countable income.  The types of income excludable from the calculation include VA pension benefits, but not VA compensation benefits.  See 38 C.F.R. § 3.272 (2010).  In the event of a favorable outcome on the Veteran's service connection claim, the basis of the pension calculation will change.  As a result, the Board finds that the pension issue is inextricably intertwined with the service connection claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for VA examinations to determine whether the Veteran's diagnosed psychiatric disorders are as likely as not etiologically related to inservice stressors to include recovery of bodies in 1970.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

If a diagnosis of PTSD is established, specify (i) the symptomatology upon which the diagnosis is based, (ii) the sufficiency of a stressor claimed by the Veteran to support a diagnosis of PTSD, and (iii) whether it is at least as likely as not that there is a causal nexus between the Veteran's current symptomatology and a specific in-service stressor.

3.  If and only if the Veteran provides sufficient detail to allow for a stressor search either by submission or in the VA examination and the Veteran is diagnosed with PTSD due to the stressor, undertake any necessary development to independently verify the above-referenced stressors, including contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  JSRRC should provide any available information that might corroborate the Veteran's alleged in- service stressor from her period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


